Citation Nr: 0707444	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1974 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Recent correspondence indicates that 
the veteran has moved to the jurisdiction of the Waco, Texas 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the Montgomery, Alabama RO (Travel Board) in 
December 2006.  Although, the veteran failed to report to 
this hearing, correspondence from the veteran's 
representative was received in December 2006 which indicated 
that he had moved to Waco, Texas and that he requested that 
the Travel Board hearing be rescheduled for that RO.  
Therefore, the veteran should be scheduled for the requested 
Travel Board hearing at the Waco, Texas RO.

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested Travel Board hearing 
before the Board in Waco, Texas, in the 
order that this original request for a 
hearing was received.  The veteran must 
be provided proper notice of the date 
and time of the scheduled hearing and 
the notification must be documented in 
the claims file.  The veteran's new 
address is of record.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


